—Determination unanimously confirmed and petition dismissed. Memorandum: In this pro se CPLR article 78 proceeding transferred to our Court pursuant to CPLR 7804 (g), petitioner contends that respondents violated his due process rights by failing to abide by their rules and regulations when *972he was involuntarily placed in administrative segregation. That contention is without merit because petitioner had not been charged with any violation of prison regulations (see, Matter of Blake v Coughlin, 189 AD2d 1016, 1017; Matter of Bryant v Mann, 160 AD2d 1086, 1088, Iv denied 76 NY2d 706). The hearing was held to determine whether petitioner should be administratively segregated for reasons of prison security (see, Matter of Bryant v Mann, supra, at 1089). We conclude that the determination is supported by substantial evidence (see, Matter of Robinson v Leonardo, 179 AD2d 951, Iv denied 79 NY2d 759). (Article 78 Proceeding Transferred by Order of Supreme Court, Oneida County, Grow, J.) Present—Green, J. P., Pine, Balio, Callahan and Boehm, JJ.